Citation Nr: 0717790	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-18 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an eye condition.

3.  Entitlement to service connection for a bilateral 
shoulder condition.

4.  Entitlement to service connection for a right foot spur.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to a higher initial rating, in excess of 20 
percent, for status post left ankle ruptured Achilles tendon 
repair.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
July 1974, from March 1996 to August 1996, and from November 
1997 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 and later rating 
decision by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office, which denied entitlement 
to service connection for tinnitus, an eye condition, a 
bilateral shoulder condition, a right foot spur, and a back 
disorder and granted service connection for left Achilles 
tendon disorder, rated 20 percent disabling.

In January 2007, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  At the hearing, the veteran submitted 
additional evidence accompanied by a waiver of RO 
consideration, which will be considered by the Board in 
adjudication of this appeal. 

While an increased (compensable) rating for the veteran's 
service-connected tinea versicolor was indicated to be an 
issue on appeal at the veteran's January 2007 hearing, a 
review of the veteran's claims file fails to show a timely 
notice of disagreement has ever been filed by the veteran or 
his representative with regard to the disability rating 
awarded this disorder.  Accordingly, the Board construes the 
veteran's testimony as a claim for an increased rating for 
his service-connected tinea versicolor and refers this issue 
to the RO for action deemed appropriate. 


FINDINGS OF FACT

1.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran due to 
tinnitus, an eye condition, a right foot spur, and a low back 
disorder, competent evidence of a nexus between these 
disorders and the veteran's period of service is lacking.

2.  A bilateral shoulder condition, diagnosed as degenerative 
joint disease, had its onset in service.

3. The veteran is receiving the maximum disability evaluation 
for limitation of motion of the left ankle.

4. There is no evidence that the veteran's left ankle is 
ankylosed, has malunion of the os calcis or astragalus, or 
has undergone an astragalectomy.


CONCLUSIONS OF LAW

1.  Tinnitus, an eye condition, a right foot spur, and a low 
back disorder were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).

2.  Bilateral degenerative joint disease of the shoulders was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  The criteria for a rating in excess of 20 percent for 
service-connected status post ruptured Achilles tendon repair 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, October 2002, 
and August 2004; rating decisions in November 1999 and March 
2003; statements of the case in June 2003 and August 2004; 
and supplemental statements of the case in August 2004, 
August 2005, and October 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

SERVICE CONNECTION

In hearing testimony and statements on file the veteran 
argues that he has tinnitus, an eye condition, bilateral 
shoulder disabilities, a right foot spur, and a low back 
disorder and that these disorders originated in service or 
are otherwise the result of his periods of active duty.  
Specifically, the veteran argues that he developed 
significant tinnitus during his initial period of active duty 
due to exposure to aircraft noise and explosions, as well as, 
gunfire, without the benefit of ear protection.  With respect 
to his eye condition, bilateral shoulder, and back disorder, 
the veteran maintains that he sustained these disabilities as 
a result of injuries stemming from frequent parachute landing 
falls, to include a landing on a runway, which resulted in a 
concussive head injury and "flashing" in his eye in 
addition to shoulder and low back problems.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease, such as arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
will be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The veteran's service medical records, while evidencing that 
the veteran injured the occipital area in a parachute landing 
fall (PLF) in September 1971 and experienced a "gray" out 
spell for a few seconds are entirely negative for the 
presence of any complaints, findings, or diagnosis of 
tinnitus, an eye condition related to trauma, a bilateral 
shoulder condition, a right foot spur, or any low back 
disorder.  While the veteran's separation examinations for 
his multiple periods of active duty are not of record, the 
Board notes that a periodic medical examination for the 
United States Army Reserves in May 1994, approximately two 
decades following the PLF injury in 1971 which the veteran 
argues caused a number of his claimed disabilities, found no 
pertinent abnormalities or complaints.  On a contemporaneous 
report of medical history in May 1969, the veteran 
specifically denied a past or present history of painful 
shoulder, recurrent back pain, eyes, or ear trouble. 

Although there is no documentation of a shoulder injury in 
service, post service there is a showing of degenerative 
joint disease involving the veteran's bilateral shoulders 
within the one-year period immediately following the 
veteran's service separation from his most recent period of 
active duty in March 1998.  When examined by VA in June 1998, 
the veteran was noted on x-ray of the shoulders to have 
bilateral degenerative joint disease.  The clinical record is 
devoid of any pertinent findings prior to this time and the 
service entrance examination for this period of service is 
not of file.  Consequently, service connection, on a 
presumptive basis for this disorder is warranted, granting 
the benefit of the doubt to the veteran.  

As to the veteran's other claimed disabilities, medical 
documentation reflecting the initial clinical findings or 
complaints referable to tinnitus and a right foot spur are 
not shown until VA examination in June 1998.  The veteran's 
eye disorder, diagnosed as bilateral posterior vitreal 
detachment, was initially identified on VA examination in 
April 2005.  His low back condition, identified by an x-ray 
of the lumbar spine as mild levoscoliosis, was more recently 
diagnosed in June 2005.  The initial manifestations of these 
disorders are too remote in time from service to support the 
claim that these conditions are related to service absent 
objective evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

On VA eye examination in June 1998, the veteran's history of 
a head trauma in 1971 was noted by his examiner.  He stated 
as a diagnostic assessment, that there was no obvious eye 
injury evident on examination of the veteran that could be 
related to that injury.  When examined by VA in April 2005, 
the examining physician opined that the veteran has no ocular 
pathology secondary to trauma.  On audiological evaluation in 
April 2005, a VA audiologist, following a review of the 
veteran's claims file, stated an opinion regarding the 
etiology of the veteran's tinnitus could not be rendered 
without resort to mere speculation.

A VA orthopedic examiner in April 2005 opined that it would 
be less likely than not that the veteran's right foot spur is 
related to military service.  There is no contrary medical 
opinion of record.

The veteran's low back disorder was first diagnosed as lumbar 
spine mild levoscoliosis in June 2005.  There is no evidence 
of record demonstrating that disorder is related to the 
veteran's service, to his PLFs in service, or to any service-
connected disability.

In this case, absent from the record is competent evidence 
linking any tinnitus, eye condition, right foot spur, or low 
back disorder to the veteran's period of service or any event 
thereof.  No medical professional provides findings or 
opinions to that effect, and the record does not reflect that 
the veteran has the requisite medical background or training 
so as to render competent his opinions as to questions of 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In the absence of a showing of a nexus between the veteran's 
tinnitus, eye condition, right foot spur, and back disorder 
and the veteran's period of service, a preponderance of the 
evidence is against entitlement to service connection for the 
claimed disabilities on a direct or presumptive basis.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for tinnitus, an eye condition, a right foot spur, 
and a low back disorder.  Therefore, those claims must be 
denied.  Service connection for a bilateral shoulder 
condition is warranted and that claim is granted.

INCREASED EVALUATION FOR STATUS POST ACHILLES TENDON REPAIR

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2006).

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare- ups." DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, where a disability has been rated at the maximum 
level provided by the limitation of motion diagnostic code 
under which it is rated, the considerations of DeLuca do not 
apply.  VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); Johnston 
v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of 
functional loss of range of motion of a wrist due to pain 
inappropriate where rating currently assigned for limitation 
of motion was maximum available under the applied diagnostic 
code).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The service-connected status post Achilles tendon repair is 
rated by the RO as 20 percent disabling under Diagnostic Code 
5299-5271 based on a finding that the left ankle had marked 
limitation of motion.

The RO has already assigned the maximum schedular rating 
provided for limitation of ankle motion under 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  Therefore, a rating in excess 
of 20 percent cannot be assigned under that diagnostic code.  
The Board must consider the other diagnostic criteria related 
to the ankles to determine whether increased ratings, or 
additional separate compensable ratings, are warranted.  
These diagnostic codes, however, are not applicable to the 
veteran's service-connected left ankle disorder, as there is 
no evidence of ankylosis of the ankle or subastragalar or 
tarsal joints (Diagnostic Codes 5270 and 5272), malunion of 
the os calcis or astragalus (Diagnostic Code 5273), or that 
the veteran has undergone an astragalectomy (Diagnostic Code 
5274), as determined by reviewing the VA examinations dated 
in June 1998 and August 2005.

Consideration has been given to whether a higher rating is 
warranted for the service-connected left ankle disability on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  During the June 1998 VA examination the 
veteran reported flare-up of left ankle pain on prolonged 
sitting and standing.  On his most recent VA examination in 
April 2005, repetitive motion of the ankle produced no effect 
on the range of motion demonstrated and the examiner noted no 
evidence of fatigability or lack of endurance.

The Board acknowledges that the veteran exhibits pain and 
limitation of function. Although the effects of pain have 
been considered, a higher rating on the basis of limitation 
of function due to pain is not warranted. This is so because 
the assignment of a 20 percent rating for the veteran's 
service-connected left ankle disorder, contemplates such 
functional loss. As such, a rating in excess of 20 percent is 
not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.  However, his disability 
has been rated at the maximum level provided by the 
limitation of motion diagnostic code under which it is rated.  
Therefore, the considerations of DeLuca do not apply.  
VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); Johnston v. 
Brown, 10 Vet. App. 80 (1997).

In addition, the Board has also considered whether the record 
raises the matter of an extraschedular rating.  Under 38 
C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R § 3.321(b)(1).  In this case, the Board finds that the 
Schedule is not inadequate.  It has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  For these reasons, the Board finds 
that referral for consideration of an extraschedular rating 
for this disability is not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for increased rating.  
Therefore, the benefit-of- reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2006).




ORDER


Service connection for tinnitus is denied.

Service connection for an eye condition is denied.

Service connection for a bilateral shoulder condition is 
granted.

Service connection for a right foot spur is denied.

Service connection for a back disorder is denied.

A higher initial evaluation, in excess of 20 percent, for 
status post left ankle ruptured Achilles tendon repair is 
denied.



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


